Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action. Claims 1 through 25 were considered.

Response to Amendment
2.	This action is in response to communication filed on 12/08/2020.
a. Claims 1-25 are pending in this application.
c. Claims 16-17 and 21 has been amended.

Claim Objections
3.	Claim 17 is objected to because of the following informalities:  
a. Amended claim language uses word “pots” which should be “ports”.  Appropriate correction is required.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
4.	Applicant's arguments, see page 9-14 of Remarks, filed on 10/20/2020, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive. In the response filed, applicant puts forth in substance:


In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s remarks that Lau in view of Watanabe and Liu does not teach the limitations in claim 1 specifically “send information about all ports in the particular port grouping to the initiator port in response to receiving the target discovery request from the initiator port”, Examiner would like to point out that Lau in view of Watanabe teaches above limitation. Regarding limitations “a plurality of ports…a processing circuit…logic integrated…determine at least one characteristic of the plurality of ports…create port groupings…” in claim 1, Lau teaches it in [14-20] as described in rejection below. 
Similarly, regarding limitation “send information about all ports in the particular port grouping to the initiator port in response to receiving the target discovery request from the initiator port.”, Examiner would like to point out Watanabe fig. 13 and [147] where it is clearly disclosed that the management 
Similarly, since Lau in view of Watanabe does not explicitly disclose “determining which port grouping the target port belongs to”, Lin reference is added. Lin in [66-67] discloses the process of determining port group of packet receiving source port. Therefore, combination of Lau-Watanabe-Lin teaches the limitations in claim 1.

b. “Because the rejection relies on a target port that is never added to the port list in the prior art combination, no motivation has been shown to so include a target port that is actually on the list, where the target port receives a discovery request as claimed.” (see Remarks, page 11)
In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce 
Regarding limitation “receive, from an initiator port, a target discovery request at a target port of the plurality of ports; determine which particular port grouping the target port belongs to; and send information about all ports in the particular port grouping to the initiator port in response to receiving the target discovery request from the initiator port.”, Examiner would like to point out that Watanabe in fig. 13 and [147] discloses that the management program 114 receiving request for discovery from host computer 101. In [164-165] Watanabe discloses that the storage management program creating port list and forwarding the created port list to the name management program 114. [149] discloses that the name management creates a return message based on the collected information to the host computer that requested the discovery request. Here, it is obvious to modify Lau to incorporated teachings of Watanabe and send the port grouping to the initiator as described in Watanabe in order to process the port discovery request.
Since Lau in view of Watanabe does not explicitly disclose “determining which port grouping the target port belongs to”, Lin reference is added. Lin in [66-
Regarding applicant’s remarks that target port is never added to port list in the prior art combination, Combination of Watanabe-Lin teaches determining port group that target port belongs to and sending information of all ports in the particular port grouping. 
The motivation to combine the teaching would be to determine aggregation group or port group of source port corresponding to the switch (see [67-68]). 

c. “The rejection has failed to show how the cited art teaches the claimed "send information about all ports in the particular port grouping (to which the target port belongs) to the initiator port in response to receiving the target discovery request from the initiator port." It follows that because the rejection relies on a target port that is never added to the port list in the prior art combination, no person skilled in the art would have a reasonable expectation of success in achieving the claimed invention.” (see Remarks, page 11)
Regarding applicant’s remarks that Lau in view of Watanabe and Liu does not teach the limitations in claim 1 specifically “send information about all ports in the particular port grouping to the initiator port in response to receiving the target discovery request from the initiator port”, Examiner would like to point out that Lau teaches limitations “a plurality of ports…a processing circuit…logic 
Similarly, regarding limitation “send information about all ports in the particular port grouping to the initiator port in response to receiving the target discovery request from the initiator port.”, Examiner would like to point out Watanabe fig. 13 and [147] where it is clearly disclosed that the management program 114 receiving request for discovery from host computer 101. In [164-165] Watanabe discloses that the storage management program creating port list and forwarding the created port list to the name management program 114. [149] discloses that the name management creates a return message based on the collected information to the host computer that requested the discovery request. Here, it is obvious to modify Lau to incorporated teachings of Watanabe and send the port grouping to the initiator as described in Watanabe in order to process the port discovery request.
Similary since Lau in view of Watanabe does not explicitly disclose “determining which port grouping the target port belongs to”, Lin reference is added. Lin in [66-67] discloses the process of determining port group of packet receiving source port. Therefore, it would have been obvious to one of ordinary skilled in the art to modify Lau-Watanade in view of Lin, with reasonable expectation of success, in order to filter or determine the port group of the source port on which the packet is received and send the port grouping information to the port that requested discovery, since Lin teaches the process of determining 
	Regarding applicant’s remark that sending information about all ports in the particular port grouping to which the target port belongs, is not disclosed by the cited arts, Examiner would like  point out that combination of Watanabe-Lin teaches above limitation. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 5-6, 8, 10-11, 13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 2014/0025817 A1) hereafter Lau in view of Watanabe (US 2005/0234941 A1) and Lin et al. (US 2016/0197824 A1) hereafter Lin.

Regarding claim 1, Lau teaches a system, comprising: 
a plurality of ports configured to send and receive data (fig. 1(101, 102, …103). [14]: The network device 100 may include any number of data ports. Each data port may receive or transmit data across any number of networks according to any number of communication protocols); 
a processing circuit coupled to the plurality of ports (fig. 1(116) and [16]: the scheduling logic 110 includes one or more processors 116); and 
logic integrated with the processing circuit, executable by the processing circuit (fig. 1(116, 120) and [16]: The memory 120 stores group scheduler instructions 122 and port scheduler instructions 123 that the processor 116 executes.), or integrated with and executable by the processing circuit, the logic being configured to cause the processing circuit to: 
	determine at least one characteristic of the plurality of ports on an individual basis ([19]: the scheduling logic 110 may group data ports with the same port speed into the same port group. The scheduling logic 110 may assign a data port to a particular port group based on any number of port characteristics of the data port (i.e. determine characteristic of each port in order to assign to a group)); 
	create port groupings, each port grouping comprising one or more of the plurality of ports ([19-20]: The scheduling logic 110 may assign a data port to a particular port group based on any number of port characteristics of the data port (i.e. create port groups)), wherein ports are grouped together in a single port grouping based on at least one shared characteristic of individual ports in the single port grouping ([19]: the scheduling logic 110 may group data ports with the same port speed into the same port group. In FIG. 1, data port 0 101 and data port 1 102 may each be 10 Gigabit (Gb) Ethernet data ports while data port 23 103 may be a 40 Gb Ethernet data port. The scheduling logic 110 may assign data port 0 101 and data port 1 102 to a first port group and data port 23 103 to a second port group. The first port group may include other 10 Gb data ports and the second port group may include other 40 Gb data ports (i.e. grouping ports based on shared characteristic)). 
	Lau however does not teach receive, from an initiator port, a target discovery request at a target port of the plurality of ports; determine which particular port grouping the target port belongs to; and send information about all ports in the particular port grouping to the initiator port in response to receiving the target discovery request from the initiator port.
Watanabe teaches receive, from an initiator port, a target discovery request at a target port of the plurality of ports (fig. 13(S1301) and [147]: The name management program 114 receives a request for discovery (in “iSNS”, “DevAttrQry”) from an apparatus in the SAN 104, for example, the host computer 101 (S1301) (i.e. receive target discovery request from host 101 port supporting iSNS to the port at management computer 103)); 
send information about all ports in the particular port grouping to the initiator port in response to receiving the target discovery request from the initiator port ([164-165]: In S1407, the storage management program 110 a creates a port list. The storage management program 110 a sends the created port list to the name management program 114. fig. 13(s1305-s1306) and [149]: In S1305 and S1306, the name management program 114 creates a return message with reference to the device management table 111 and the port management table 112 (i.e. as shown in fig. 7, where port information is listed) in usual processing of the name management processing (i.e., iSNS) and, then, it sends the return message to the host computer 101 that has requested the discovery (i.e. send information about all ports grouped based on iSCSI protocol to the host 101)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to incorporate the teachings of Watanabe and receive a target discovery request at target port, and send information about all ports in port grouping to initiator. One of ordinary skilled in the art would have been motivated to combine the teachings in order for discovery processing (Watanabe, [146]).
Lau in view of Watanabe however does not teach determine which particular port grouping the target port belongs to.
Lin teaches determine which particular port grouping the target port belongs to (fig. 4(S404) and [66-67]: on the basis of the switch ID carried in a message header of the OF message and a port identity of a source port, a corresponding type of a port group is found. The source port is the port where the SDN switch receives the packet, that is, an ingress port where the packet enters into the SDN switch. Each port group, port IDs of all interfaces of the port group, the type of the port group and a VLAN to which the port group belongs are stored in the controller, wherein the type of the port group is the uplink-interface type or the dvport-interface (or downlink) type (i.e. determine port group (uplink or downlink) of the packet receiving source port)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau in view of Watanabe to incorporate the teachings of Lin and determine port grouping the target port belongs to. One of ordinary skilled in the art would have been motivated to combine the teachings in order to determine appropriate aggregation group corresponding to the switch (Lin [68]).

Regarding claim 3, Lau in view of Watanabe and Lin teaches the system as recited in claim 1.
	Watanabe further teaches wherein the ports in the particular port grouping all share at least one characteristic of the initiator port, the at least one characteristic being selected from a group consisting of: maximum speed and protocol used for communications ([151]: In requesting the port allocation processing (processing C1103), the name management program 114 adds information on the host computer 101 that has requested the processing (“iSCSI Name” in the entry 802). [149]: In S1305 and S1306, the name management program 114 creates a return message with reference to the device management table 111 and the port management table 112 (see fig. 7) in usual processing of the name management processing (i.e., iSNS) and, then, it sends the return message to the host computer 101 that has requested the discovery (i.e. the ports in port grouping, fig. 7, share protocol iSCSI characteristic of initiator port)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau in view of Watanabe and Lin to further incorporate the teachings of Watanabe and ports in particular grouping all share at least one characteristic of the initiator port, which consists protocol used for communication. One of ordinary skilled in the art would have been motivated to combine the teachings in order for discovery processing (Watanabe, [146]).

Regarding claim 5, Lau in view of Watanabe and Lin teaches the system as recited in claim 1.
Lau further teaches wherein none of the plurality of ports are included in more than one port grouping ([19]: data port 0 101 and data port 1 102 may each be 10 Gigabit (Gb) Ethernet data ports while data port 23 103 may be a 40 Gb Ethernet data port. The scheduling logic 110 may assign data port 0 101 and data port 1 102 to a first port group and data port 23 103 to a second port group (i.e. data ports are not included in more than one group)), and 
wherein each port grouping includes a maximum number of ports that share protocol and have about a same speed ([19]: The scheduling logic 110 may assign a data port to a particular port group based on any number of port characteristics of the data port (i.e. ports are grouped based on characteristics, characteristics including port speed and communication protocols supported by the data port as described in [15]). As one example, the scheduling logic 110 may group data ports with the same port speed into the same port group. [20]: the scheduling logic 110 may limit the size of a port group to a maximum group size. Once the membership of a port group reaches the maximum group size, the scheduling logic 110 may assign data ports with similar port characteristics, e.g., port speed, to a different port group (i.e. each group includes maximum number of ports with similar port characteristics such as port speed and communication protocols supported by the data port)).

Regarding Claims 6, 8, 10, and 11, 13, 15, they do not teach or further define over claims 1, 3, 5 respectively. Therefore, claim 6, 8, 9, and 11, 13, 15 are rejected for the same reason as set forth above in claims 1, 3, 5 respectively.

Claim 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 2014/0025817 A1) hereafter Lau in view of Watanabe (US 2005/0234941 A1) and Lin et al. (US 2016/0197824 A1) hereafter Lin further in view of Ignatuk et al. (US 2016/0080209 A1) hereafter Ignatuk.

Regarding claim 2, Lau in view of Watanabe and Lin teaches the system as recited in claim 1.
	Lau further teaches wherein the logic is further configured to cause the processing circuit to: assign unique port grouping identification numbers individually to the port groupings ([39]: The group selection example 400 shown in FIG. 4 depicts group selections for a device 100 configured with 48 10 Gb data ports assigned to port group 0, 4 40 Gb data ports assigned to port group 1, and 2 100 Gb data ports assigned to port group 2 (i.e. each port group have identification numbers 0, 1 and 2)), wherein a maximum number of ports are included in any one of the port groupings ([20]: The scheduling logic 110 may limit the size of a port group to a maximum group size. Once the membership of a port group reaches the maximum group size, the scheduling logic 110 may assign data ports with similar port characteristics, e.g., port speed, to a different port group (i.e. assign maximum number of port to a port group));
	Lau in view of Watanabe and Lin however does not teach provide information about the port groupings via a command line interface (CLI). 
Ignatuk teaches provide information about the port groupings via a command line interface (CLI) ([56]: In block B276, the client is provided with a status on Group 0, Group 1 and Group 2 ports. The port status may be presented by M-modules 118.1-118.3 via a graphical user interface, a command line interface or any other electronic means.)  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau in view of Watanabe and Lin to incorporate the teachings of Ignatuk and provide information about the port grouping via CLI. One of ordinary skilled in the art would have been motivated to combine the teachings in order for client to take proactive action (Ignatuk, [56]).

Regarding Claims 7 and 12, they do not teach or further define over claim 2. Therefore, claims 7 and 12 are rejected for the same reason as set forth above in claim 2.

Claim 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 2014/0025817 A1) hereafter Lau in view of Watanabe (US 2005/0234941 A1) and Lin et al. (US 2016/0197824 A1) hereafter Lin further in view of Modi et al. (US 2005/0226248 A1) hereafter Modi.

Regarding claim 4, Lau in view of Watanabe and Lin teaches the system as recited in claim 1.
Lau in view of Watanabe and Lin however does not teach wherein the logic is further configured to cause the processing circuit to connect an initiator system which hosts the initiator port to the ports in the particular port grouping.
	Modi teaches wherein the logic is further configured to cause the processing circuit to connect an initiator system which hosts the initiator port to the ports in the particular port grouping (fig. 2 and [38]: the server may provide, at 250, mapping data about mappings between resources and ports on the server 220. At 260, the client 210 may then request a connection to the server 220 based on the mapping data. The server 220, at 280, establish a connection between the client 210 and the server 220 using a networking protocol available to members of the key-configured topology group (i.e. connect client port with port in server ports)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau in view of Watanabe and Lin to further incorporate the teachings of Modi and connect an initiator system which hosts the initiator port to the port in the particular port grouping. One of ordinary skilled in the art would have been motivated to combine the teachings in order to configure communication between nodes (Modi, [38]).

Regarding Claims 9 and 14 they do not teach or further define over claim 4. Therefore, claim 14 are rejected for the same reason as set forth above in claim 4.

Claim 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2005/0234941 A1) in view of Akkineni et al. (US 2019/0227812 A1) hereafter Akkineni.

Regarding claim 16, Watanabe teaches a system, comprising: 
	a processing circuit; and logic integrated with the processing circuit, executable by the processing circuit, or integrated with and executable by the processing circuit ([40]: The host computer 101 inputs and outputs data to the storage subsystem 102 and to the management computer 103, respectively, via the SAN 104. A workstation, a microcomputer, or a mainframe computer can be used as the host computer 101. Application programs and data base systems are active in the host computer 101.), the logic being configured to cause the processing circuit to: 
 send, from the initiator port to a target port, that is hosted by a target system and has a characteristic matching one of the characteristics of the initiator port, a target discovery request (fig. 13(S1301) and [147]: The name management program 114 receives a request for discovery (in “iSNS”, “DevAttrQry”) from an apparatus in the SAN 104, for example, the host computer 101 (S1301) (i.e. host 101 send target discovery request using port supporting iSNS to the port at management computer 103, here since the host 101 and management computer 103 both have ports supporting iSNS, it is a matching characteristic)); and 
	receive information about all ports in a particular port grouping (fig. 13(S1305-S1306) and [149]: In S1305 and S1306, the name management program 114 creates a return message with reference to the device management table 111 and the port management table 112 (i.e. as shown in fig. 7, where port information is listed) in usual processing of the name management processing (i.e., iSNS) and, then, it sends the return message to the host computer 101 that has requested the discovery (i.e. receive information about all ports grouped based on iSCSI protocol by the host 101)). 
Watanabe however does not teach determine at least one characteristic of an initiator port, the at least one characteristic including a protocol used for communications.
 	Akkineni teaches determine at least one characteristic of an initiator port, the at least one characteristic including a protocol used for communications ([46]: the spanning tree protocol engine 504 may operate to determine spanning tree protocol instances on its ports 508 that include a counter with a non-zero number).
(Akkineni, [36]).

Regarding claim 18, Watanabe in view of Akkineni teaches the system as recited in claim 16. 
Watanabe further teaches wherein the ports in the particular port grouping all share at least one characteristic of the initiator port, the at least one characteristic being selected from a group consisting of: maximum speed and the protocol used for communications ([151]: In requesting the port allocation processing (processing C1103), the name management program 114 adds information on the host computer 101 that has requested the processing (“iSCSI Name” in the entry 802). [149]: In S1305 and S1306, the name management program 114 creates a return message with reference to the device management table 111 and the port management table 112 (see fig. 7) in usual processing of the name management processing (i.e., iSNS) and, then, it sends the return message to the host computer 101 that has requested the discovery (i.e. the ports in port grouping, fig. 7, share protocol iSCSI characteristic of initiator port)).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2005/0234941 A1) in view of Akkineni et al. (US 2019/0227812 A1) hereafter Akkineni further in view of Ignatuk et al. (US 2016/0080209 A1) hereafter Ignatuk and Lau et al. (US 2014/0025817 A1) hereafter Lau.

Regarding claim 17, Watanabe in view of Akkineni teaches the system as recited in claim 16.
 Watanabe in view of Akkineni however does not teach wherein the logic is further configured to cause the processing circuit to:  IBM1P504/P201800657US01Page 41 of 44access information about port groupings on the target system via a command line interface (CLI), wherein at least some of the ports in the particular port grouping are pots of the target system.
Ignatuk teaches wherein the logic is further configured to cause the processing circuit to:  IBM1P504/P201800657US01Page 41 of 44access information about port groupings on the target system via a command line interface (CLI) ([56]: In block B276, the client is provided with a status on Group 0, Group 1 and Group 2 ports. The port status may be presented by M-modules 118.1-118.3 via a graphical user interface, a command line interface or any other electronic means (i.e. client receive information about port grouping via CLI)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified (Ignatuk, [36]).
Watanabe in view of Akkineni and Ignatuk however does not teach wherein at least some of the ports in the particular port grouping are pots of the target system.
		Lau teaches wherein at least some of the ports in the particular port grouping are pots of the target system ([19-20]: the scheduling logic 110 may group data ports of the network device 100 into any number of port groups.  
The scheduling logic 110 may assign a data port to a particular port group based on any number of port characteristics of the data port (i.e. ports of target system are grouped)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe in view of Akkineni and Ignatuk to incorporate the teachings of Lau and some of the ports in port grouping are of target system. One of ordinary skilled in the art would have been motivated to combine the teachings in order to have port group based on port characteristics (Lau, [19]).

Claim 19, 21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2005/0234941 A1) in view of Akkineni et al. .

Regarding claim 19, Watanabe in view of Akkineni teaches the system as recited in claim 16. 
Watanabe in view of Akkineni however does not teach wherein the logic is further configured to cause the processing circuit to connect the initiator port to the ports in the particular port grouping.
Modi teaches wherein the logic is further configured to cause the processing circuit to connect the initiator port to the ports in the particular port grouping (fig. 2 and [38]: the server may provide, at 250, mapping data about mappings between resources and ports on the server 220. At 260, the client 210 may then request a connection to the server 220 based on the mapping data. The server 220, at 280, establish a connection between the client 210 and the server 220 using a networking protocol available to members of the key-configured topology group (i.e. connect client port with port in server ports)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe in view of Akkineni to further incorporate the teachings of Modi and connect an initiator system which hosts the initiator port to the port in the particular port grouping. One of ordinary skilled in the art would have been (Modi, [38]).

Regarding claim 21, Watanabe teaches a method, comprising: 
sending, from the initiator port to a target port hosted by a target system, a target discovery request (fig. 13(S1301) and [147]: The name management program 114 receives a request for discovery (in “iSNS”, “DevAttrQry”) from an apparatus in the SAN 104, for example, the host computer 101 (S1301) (i.e. host 101 send target discovery request using port supporting iSNS to the port at management computer 103)); and 
	receiving information about all ports of the target system that are in a particular port grouping (fig. 13(S1305-S1306) and [149]: In S1305 and S1306, the name management program 114 creates a return message with reference to the device management table 111 and the port management table 112 (i.e. as shown in fig. 7, where port information is listed) in usual processing of the name management processing (i.e., iSNS) and, then, it sends the return message to the host computer 101 that has requested the discovery (i.e. receive information about all ports grouped based on iSCSI protocol by the host 101)). 
Watanabe however does not teach determining at least one characteristic of an initiator port, the at least one characteristic including a 
 	Akkineni teaches determining at least one characteristic of an initiator port, the at least one characteristic including a protocol used for communications ([46]: the spanning tree protocol engine 504 may operate to determine spanning tree protocol instances on its ports 508 that include a counter with a non-zero number).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teachings of Akkineni and determine characteristic of an initiator port, characteristic including protocol used for communications. One of ordinary skilled in the art would have been motivated to combine the teachings in order to store port information (Akkineni, [36]).
Modi teaches connecting the initiator port to at least one of the ports in the particular port grouping (fig. 2 and [38]: the server may provide, at 250, mapping data about mappings between resources and ports on the server 220. At 260, the client 210 may then request a connection to the server 220 based on the mapping data. The server 220, at 280, establish a connection between the client 210 and the server 220 using a networking protocol available to members of the key-configured topology group (i.e. connect initiator port with port in server ports)).
(Modi, [38]).

Regarding claim 23, Watanabe in view of Akkineni and Modi teaches the Method as recited in claim 21. 
Watanabe further teaches wherein the ports in the particular port grouping all share at least one characteristic of the initiator port, the at least one characteristic being selected from a group consisting of: maximum speed and the protocol used for communications ([151]: In requesting the port allocation processing (processing C1103), the name management program 114 adds information on the host computer 101 that has requested the processing (“iSCSI Name” in the entry 802). [149]: In S1305 and S1306, the name management program 114 creates a return message with reference to the device management table 111 and the port management table 112 (see fig. 7) in usual processing of the name management processing (i.e., iSNS) and, then, it sends the return message to the host computer 101 that has requested the discovery (i.e. the ports in port grouping, fig. 7, share protocol iSCSI characteristic of initiator port)).  

Regarding Claim 24, they do not teach or further define over claim 19. Therefore, claim 24 is rejected for the same reason as set forth above in claim 19.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2005/0234941 A1) in view of Akkineni et al. (US 2019/0227812 A1) hereafter Akkineni further in view of Lau et al. (US 2014/0025817 A1) hereafter Lau.

Regarding claim 20, Watanabe in view of Akkineni teaches the system as recited in claim 16.
Watanabe in view of Akkineni however does not teach wherein the particular port grouping includes a maximum number of ports that share protocol and have about a same speed.
Lau teaches wherein the particular port grouping includes a maximum number of ports that share protocol and have about a same speed ([19]: The scheduling logic 110 may assign a data port to a particular port group based on any number of port characteristics of the data port (i.e. ports are grouped based on characteristics, characteristics including port speed and communication protocols supported by the data port as described in [15]). As one example, the scheduling logic 110 may group data ports with the same port speed into the same port group. [20]: the scheduling logic 110 may limit the size of a port group to a maximum group size. Once the membership of a port group reaches the maximum group size, the scheduling logic 110 may assign data ports with similar port characteristics, e.g., port speed, to a different port group (i.e. each group includes maximum number of ports with similar port characteristics such as port speed and communication protocols supported by the data port)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe in view of Akkineni to incorporate the teachings of Lau and each port group includes maximum number of ports that share protocol and have about a same speed. One of ordinary skilled in the art would have been motivated to combine the teachings in order to limit the size of a port group to a maximum group size (Lau, [20]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2005/0234941 A1) in view of Akkineni et al. (US 2019/0227812 A1) hereafter Akkineni and Modi et al. (US 2005/0226248 A1) hereafter Modi further in view of Ignatuk et al. (US 2016/0080209 A1) hereafter Ignatuk.

Regarding claim 22, Watanabe in view of Akkineni and Modi teaches the method as recited in claim 21.
 Watanabe in view of Akkineni and Modi however does not teach further comprising IBM1P504/P201800657US01Page 41 of 44accessing information about port groupings on the target system via a command line interface (CLI).
Ignatuk teaches further comprising IBM1P504/P201800657US01Page 41 of 44accessing information about port groupings on the target system via a command line interface (CLI) ([56]: In block B276, the client is provided with a status on Group 0, Group 1 and Group 2 ports. The port status may be presented by M-modules 118.1-118.3 via a graphical user interface, a command line interface or any other electronic means (i.e. client receive information about port grouping via CLI)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe in view of Akkineni and Modi to incorporate the teachings of Ignatuk and access information about port groupings on the target system via a command line interface. One of ordinary skilled in the art would have been motivated to combine the teachings in order to take proactive action (Ignatuk, [36]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2005/0234941 A1) in view of Akkineni et al. (US 2019/0227812 A1) hereafter Akkineni and Modi et al. (US 2005/0226248 A1) hereafter Modi further in view of Lau et al. (US 2014/0025817 A1) hereafter Lau.

Regarding claim 25, Watanabe in view of Akkineni and Modi teaches the method as recited in claim 21.
Watanabe in view of Akkineni however does not teach wherein the particular port grouping includes a maximum number of ports that share protocol and have about a same speed.
Lau teaches wherein the particular port grouping includes a maximum number of ports that share protocol and have about a same speed ([19]: The scheduling logic 110 may assign a data port to a particular port group based on any number of port characteristics of the data port (i.e. ports are grouped based on characteristics, characteristics including port speed and communication protocols supported by the data port as described in [15]). As one example, the scheduling logic 110 may group data ports with the same port speed into the same port group. [20]: the scheduling logic 110 may limit the size of a port group to a maximum group size. Once the membership of a port group reaches the maximum group size, the scheduling logic 110 may assign data ports with similar port characteristics, e.g., port speed, to a different port group (i.e. each group includes maximum number of ports with similar port characteristics such as port speed and communication protocols supported by the data port)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified (Lau, [20]).

Additional References
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Huster, US 2010/0100588 A1: MULTI-PROTOCOL PRINT CLIENT-SERVER COMMUNICATION.
	b. Murphy et al., US 2014/0092884 A1: METHODS AND APPARATUS FOR A COMMON CONTROL PROTOCOL FOR WIRED AND WIRELESS NODES.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453